DECISION
The application of the above-named defendant for a review of the sentence of 20 years; DANGEROUS; concurrent with sentence the Defendant is serving in Washington imposed on May 25, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 20 years with 13 years suspended; and a DANGEROUS designation. To be served concurrently with Washington.
The Defendant’s accomplice received a substantially less severe sentence. Therefore, by amending the sentence it will make it more in line with crimes of a similar nature.
The Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
We wish to thank Vanessa Ceravolo of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson